Mr. Justice Taylor delivered the opinion of the court. Abstract of the Decision. 1. Street railroads, § 138*—when direction of verdict for defendant proper in action for injuries to person struck in crossing in front of car. In an action to recover for personal injuries to one struck in crossing the track in- front of a street car which she saw approaching, evidence held sufficient to support a directed-verdict for defendant. 2. Carriers, § 366*—when not duty to stop street car to take on passengers. There is no rule of law requiring a street railway company to stop its cars -to take on passengers at all points on signal. 3. Street railroads, § 63*—when failure to stop car does not constitute actionable negligence. In an action to recover for personal injuries through being struck by a street car while crossing the track, proof of a failure to stop the car at a corner to take on passengers does not, of itself, show actionable negligence. 4. Street railroads, § 73*—when failure to give warning of approach of car is not negligence. In an action to recover for personal injuries received while attempting to cross the track in front of an approaching street car, negligence is not established by proof that no bell was rung or warning given, where plaintiff admits that there was nothing to obstruct her view of the car and that she saw it from time to time as it approached. 5. Street railroads, § 75*—when car not traveling at abnormal rate of speed. In an action to recover for personal injuries received while attempting to cross the track in front of an approaching street car, evidence held not to show that the car was traveling at an abnormal rate of speed.